The opinion of the court was delivered March 19th 1883.
Pee Curiam.
— This action was to test the right of the plaintiff in error to obstruct the alley. It is very clear he had no such right. While the deed conveying the lot to him bounded it on the alley, yet in the habendum his use and occupation of a portion of the ground covered by the alley, is expressly limited to “ the time it remains vacant and not wanted by the owners of the several lots for alley purposes.” The implied right of the plaintiff in error to use the ground as an open alley in common with others, may be conceded. His assumed right to permanently so occupy it, as to exclude all others therefrom, presents a different question. Such a claim cannot be maintained under all the evidence in this case.
Judgment affirmed.